 1                                  UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA
 3
                                                              Case No.: 2:16-cr-00279-JAD-PAL
 4 United States of America,
 5                      Plaintiff
                                                             Order Denying Motion for Fifth
 6 v.                                                       Continuance of Sentencing Hearing
 7 Joshua Sadat Washington, et al.,                                     [ECF No. 314]
 8                      Defendants
 9
10            Defendant Joshua Sadat Washington was convicted of interference with commerce by

11 robbery, brandishing a firearm in furtherance of a crime of violence, and transportation of stolen
                                                                                                     1
12 property after the jury found him guilty of the armed take-down robbery of a local jewelry store.
13 Washington invoked his Sixth Amendment right to represent himself. Because of the challenges
14 that his detained status has added to his ability to prepare for sentencing, this Court has
15 generously granted him four continuances—often requested in the eleventh hour and often over
16 the strong objections of the government and the victims who continue to show up for his
                                                                                      2
17 sentencing—to permit him to prepare mitigating evidence for his sentencing hearing. When I
18 reluctantly granted his fourth continuance request and scheduled his sentencing hearing for
                                                                                    3
19 November 8, 2018, I made it clear that no further continuances would be granted.
20            But Washington now brings an emergency motion for a fifth continuance, asking me to

21 move his sentencing into next year because he has experienced “dorm disturbance,” “missing
22
     1
23       ECF No. 225.
     2
24       ECF Nos. 241, 286, 295, 313.
25  ECF No. 313 (minute entry stating, “The Court makes preliminary remarks and hears the
     3

   parties positions on Washington’s Sealed Emergency Motion to Continue Sentencing. The Court
26
   places her findings on the record and GRANTS Washington’s request for a continuance.
27 Washington is advised this will be the final continuance and the sentencing will go forward on
   11/8/2018 whether or not his psychological evaluation is completed”).
28
                                                   1
 1 property,” “lockdown,” and the rescheduling of his psychological evaluation.4 Washington was
 2 expressly cautioned when I granted his request for a fourth continuance that issues like these
 3 would not be a basis for any further delays. And I do not find that these reasons give me good
 4 cause to continue this sentencing a fifth time, particularly when Washington has been repeatedly
 5 and expressly advised that his sentencing will go forward on November 8th as scheduled
 6 regardless of any further challenges, delays, or problems in preparation that he faces.
 7            Accordingly, Washington’s Emergency Motion for a Fifth Continuance of his Sentencing
 8 Hearing [ECF No. 314] is DENIED. The Court reiterates that Washington’s sentencing
 9 hearing will go forward as scheduled on November 8, 2018, and Washington will be
10 expected to raise all arguments and present any evidence at that time without further
11 continuances.
12            Dated: October 30, 2018
13
                                                             _________________________________
14                                                           U.S. District Judge Jennifer A. Dorsey
15
16
17
18
19
20
21
22
23
24
25
26
27
     4
28       ECF No. 314.
                                                     2
